Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                       CORRECTED EXAMINER'S AMENDMENT

1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene J. Yao, 47,193 on June 24, 2021 and July 28, 2021.

2.    The application has been amended as follows:
1.	(Previously Presented) An antigenic polypeptide consisting of 16 to 65 amino acid residues, the polypeptide comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 22-30 and 48-78, wherein the antigenic polypeptide shares no more than 15 consecutive amino acid residues in common with a naturally-occurring VAMP amino acid sequence.

2.	(Previously Presented) The antigenic polypeptide of claim 1, wherein the polypeptide consists of 16 or 17 amino acid residues.

Claims 3-7.	(Cancelled)


consists of 16 to 65 amino acid residues;
comprises a VAMP epitope comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 15-34 and 48-78; 

9.	(Currently Amended) A method of generating an antibody against a C-terminal VAMP cleavage product, the method comprising using a polypeptide that:
consists of 16 to 65 amino acid residues;
comprises a VAMP epitope comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 15-34 and 48-78; 
the method comprising immunizing an animal or an egg with the polypeptide; or
the method comprising immunizing a lymphocyte in vitro with the polypeptide.
 
Claims 10-19.	(Cancelled)

20.	(Currently Amended) An antigenic protein comprising an antigenic polypeptide covalently linked to a carrier, the antigenic 
polypeptide consisting of 10 to 30 amino acid residues and comprising a VAMP epitope comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 15-34 and 48-78. 

21.	(Previously Presented) The polypeptide of claim 1, comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 53-78.

22.	(Previously Presented) The polypeptide of claim 1, comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 62, 66, and 75.

23.	(Previously Presented) The antigenic protein of claim 8, wherein the VAMP is VAMP1, VAMP2, VAMP3, VAMP4, VAMP5 or YKT6.

24.    (Cancelled)

25.	(Previously Presented) The antigenic protein of claim 8, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 15, 22, 27, 32, 49, and 53.

26.    (Previously Presented) The antigenic protein of claim 8, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 22-30 and 48-78.

27.    (Previously Presented) The antigenic protein of claim 8, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 53-78.

28.    (Previously Presented) The antigenic protein of claim 8, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 62, 66, and 75.

29.    (Previously Presented) The method of claim 9, wherein the VAMP is VAMP1, VAMP2, VAMP3, VAMP4, VAMP5 or YKT6.

30.    (Cancelled)

31.    (Previously Presented) The method of claim 9, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 15, 22, 27, 32, 49, and 53.

32.    (Previously Presented) The method of claim 9, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 22-30 and 48-78.

33.    (Previously Presented) The method of claim 9, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 53-78.

34.    (Previously Presented) The method of claim 9, wherein the VAMP epitope comprises an amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 62, 66, and 75.

3.	Any comments considered necessary by applicant must be submitted
no later than the payment of the issue fee and, to avoid processing delays, 
should preferably accompany the issue fee. Such submissions should be
clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Claims 1, 2, 8, 9, 20-23, 25-29 and 31-34 have been allowed and
renumbered 1-17 respectively.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645